Case 7:19-cv-06345-CS Document 44 Filed 12/16/20 Page 1of1
Case 7:19-cv-06345-CS Document 43 Filed 12/16/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee eee ee ee ee ee a ee ee ee eee ee ee ee eee x
GUILLERMO C. WALLACE, :
19 Civ. 6345 (CS)
Plaintiff, PRBS ORDER
AUTHORIZING
THE DEPOSITION OF
INCARCERATED PLAINTIFF
-Against-
CORRECTION OFFICER MATTIAS, et. al,,
Defendants.
2---------- =~ +--+ - +--+ 5-5 oe ee eee === SE

Pursuant to Federal Rule of Civil Procedure 30(a)(2)(B), it is hereby ORDERED that an
Assistant Attorney General may take the deposition of plaintiff Guillermo C. Wallace
DIN 18-A-1359 by videoconference before a notary public, or some other officer authorized to
administer oaths by the laws of the United States or of the State of New York, at any New York
State Correctional Facility, upon notice to the plaintiff and the Superintendent of the correctional
facility where he is then located.

Plaintiff is advised that if he fails to attend and complete his own deposition, the Court may
impose sanctions pursuant to Fed. R. Civ. P. 37(d), which may include an order dismissing this

seton, Defendants Comsel ral roe & Lop of Prin Onde P Maundy

Dated:

Dacewls th 2020

SO ORDERED.

 

Hon. Cath}Seibel
United States District Judge

 
